Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 15-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fraczkiewicz et al. WO 2018112372 A1.
Fraczkiewicz teaches a tablet core comprising at least 65% tebipenem pivoxil HBr and tableting excipients.  See abstract, and page 7.  Tablet comprises 300 mg of tebipenem pivoxil in tablet weight of about 500 mg is found in page 12, paragraph 0054.  The claimed diluent, binder, disintegrant and glidant in the claimed amount is found in pages 8-9 and Examples.  The claimed method of treatment is found in pages 12-14.     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fraczkiewicz et al. WO 2018112372 A1, in view of Bonnaud et al. WO 2018145089 A1.
Fraczkiewicz is relied upon for the reasons stated above.  Fraczkiewicz is silent with respect to the crystalline form of tebipenem pivoxil. 
Bonnaud teaches a tebipenem pivoxil is known to come in crystalline Form B.  See page 7.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to, by routine experimentation select crystalline Form A or Form B in view of the teaching of Bonnaud to obtain the claimed invention.  This is because Bonnaud teaches tebipenem pivoxil in crystalline form, namely, Form B is known and desirable in the art.  See page 1.

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bhiwgade et al. US 2008/0069879 A1, in view of Fraczkiewicz et al. WO 2018112372 A1, in view of Bonnaud et al. WO 2018145089 A1..
Bhiwgade teaches a stable solid dosage form of pivoxil comprising up to about 80% cefditoren pivoxil and tablet excipients.  See abstract and paragraphs 0025-0029.  Tablet exhibits at least 90% dissolution in less than 5 minutes is found in Table 3.  
Bhiwgade does not expressly teach the claimed pivoxil, namely tebipenem pivoxil having crystalline Form B.
Fraczkiewicz teaches a tablet core comprising at least 65% tebipenem pivoxil HBr and tableting excipients.  See abstract, and page 7.  Tablet comprises 300 mg of tebipenem pivoxil in tablet weight of about 500 mg is found in page 12, paragraph 0054.  The claimed diluent, binder, disintegrant and glidant in the claimed amount is found in pages 8-9 and Examples.  The claimed method of treatment is found in pages 12-14.     
 Bonnaud teaches a tebipenem pivoxil is known to come in crystalline Form B.  See page 7.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to, by routine experimentation optimize the composition of Bhiwgade to include tebipenem pivoxil Form B in view of the teaching of Fraczkiewicz and Bonnaud to obtain the claimed invention.  This is because Bonnaud teaches tebipenem pivoxil in crystalline form, namely, Form B is known and desirable in the art.  See page 1.  This is because Fraczkieuwicz teaches the use of tebipenem pivoxil is useful for a wide variety of bacterial infections.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615